341 S.W.3d 807 (2011)
STATE of Missouri, Respondent,
v.
Jeffrey MOORE, Appellant.
No. ED 94967.
Missouri Court of Appeals, Eastern District, Division Four.
May 24, 2011.
Kelly M. Jager, Clayton, MO, for Appellant.
Chris Koster, Attorney General, Timothy Blackwell, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and RUSSELL E. STEELE, Sp. J.

ORDER
PER CURIAM.
Jeffrey S. Moore (Appellant) appeals from a judgment, following his conviction by a jury of one count of kidnapping, in violation of Section 565.110, RSMo 2000[1], *808 one count of domestic assault, in violation of Section 565.073, one count of felonious restraint, in violation of Section 565.120, one count of forcible rape, in violation of Section 566.030, and one count of forcible sodomy, in violation of Section 566.060. Appellant was sentenced as a prior and persistent offender to life imprisonment for Count I, kidnapping, fifteen years for Count II, domestic assault, fifteen years for Count III, felonious restraint, life imprisonment for Count TV, forcible rape, and life imprisonment for Count V, forcible sodomy. Appellant's sentence of life imprisonment for kidnapping and the fifteen years for domestic assault were to run concurrently with the fifteen years for felonious restraint but consecutively to the sentences on the remaining counts. The two sentences of life imprisonment for forcible rape and forcible sodomy were to run concurrently with each other but consecutively to the sentences on the remaining counts. On appeal, Appellant raises several claims of error, including that the trial court erred in denying his motion to prohibit the State from describing a police officer witness as an officer with the "Domestic Abuse Unit," erred in denying Appellant's motion to strike a juror for his prejudice, erred by declaring prior inconsistent statements by the alleged victim "inadmissible hearsay," erred in allowing non-expert testimony regarding "fresh" wounds, and erred by refusing to instruct the jury on the defense of consent for forcible rape and forcible sodomy. Finding no error by the trial court, we affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All subsequent statutory citations are to RSMo 2000, unless otherwise indicated.